                             UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION



Dewaylyn Colvin,                                                 Case No. 4:18-cv-438

                        Petitioner

        v.                                                       MEMORANDUM OPINION


Warden Brigham Sloan,

                        Respondent



        Before me is the Report and Recommendation of Magistrate Judge David A. Ruiz, (Doc.

No. 12), recommending I grant Respondent’s motion to dismiss Petitioner Dewaylyn Colvin’s §

2254 habeas petition as time-barred, (Doc. No. 7). Colvin filed objections to Judge Ruiz’s R & R.

(Doc. No. 13).

        A district court must conduct a de novo review of “any part of the magistrate judge’s

disposition that has been properly objected to. The district judge may accept, reject or modify the

recommended disposition, receive further evidence, or return the matter to the magistrate judge with

instructions.” Fed. R. Civ. P. 72(b)(3).

        A general objection that does not “address specific concerns with the magistrate's report”

will not suffice. Howard v. Sec’y of Health & Human Servs., 932 F.2d 505, 509 (6th Cir. 1991); see also

Fed. R. Civ. P. 72(b)(2) (“[A] party may serve and file specific written objections to the proposed

findings and recommendations.”) (emphasis added). Allowing such general objections would

frustrate the purpose of Magistrates Act and “be an inefficient use of judicial resources.” Howard,

932 F.3d at 509.
        In this case, Colvin explicitly does not object to Judge Ruiz’s conclusion that his petition was

untimely. Nor does he address the issue of equitable tolling, which Judge Ruiz raised as an option

for relief for this untimely petition. Instead, Colvin urges me to ignore the procedural bar and

consider the merits of his petition. But the law does not permit me to do so.

        Because Colvin does not “specifically [ ] address the findings of the magistrate,” his

objections do not amount to a legitimate appeal of the R & R. Miller v. Currie, 50 F.3d 373, 380 (6th

Cir. 1995); see also, e.g., Andres v. Comm’r of Soc. Sec., 733 F. App’x 241, 244 (6th Cir. 2018) (“Because

Andres failed to pinpoint the magistrate judge’s alleged errors, he has forfeited his arguments on

appeal.”); King v. Caruso, 542 F. Supp. 2d 703, 706 (E.D. Mich. 2008) (“[I]f the ‘objection’ merely

states a disagreement with the magistrate’s suggested resolution or summarizes what was brought

before the magistrate, it is not an objection for the purposes of this review.”).

        On independent review of the R & R, I conclude Judge Ruiz’s recommendation and findings

are supported by the relevant facts and applicable law. Therefore, Colvin’s objection is overruled,

and Judge Ruiz’s R & R is adopted, in full. As such, Respondent’s motion to dismiss is granted,

(Doc. No. 7), and Colvin’s motions to amend the record and for an evidentiary hearing are denied,

accordingly, (Doc. Nos. 9 & 10). Further, I certify, pursuant to 28 U.S.C. §1915(a)(3), that an appeal

from this decision could not be taken in good faith.



        So Ordered.

                                                          s/ Jeffrey J. Helmick
                                                          United States District Judge




                                                     2
